        Case 4:15-cr-00052-BMM Document 51 Filed 11/19/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-15-52-GF-BMM
               Plaintiff,
      vs.

BRYCE GLENN GRANBOIS,                                   ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on November 9, 2020. (Doc. 48.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:15-cr-00052-BMM Document 51 Filed 11/19/20 Page 2 of 4



       Judge Johnston conducted a revocation hearing on November 3, 2020. (Doc.

47.) The United States accused Granbois of violating his conditions of supervised

release 1) by consuming alcohol; 2) by failing to report for substance abuse testing; 3)

by failing to report for substance abuse treatment; 4) by failing to notify his probation

officer of a change in residence; and 5) by failing to report to his probation officer as

directed. (Doc. 44.)

       At the revocation hearing, Granbois admitted that he had violated the

conditions of his supervised release 1) by consuming alcohol; 2) by failing to report

for substance abuse testing; 3) by failing to report for substance abuse treatment; 4) by

failing to notify his probation officer of a change in residence; and 5) by failing to

report to his probation officer as directed. (Doc. 47.) Judge Johnston found that the

violations Granbois admitted proved to be serious and warranted revocation, and

recommended that Granbois receive a custodial sentence of time served with 8

months with 20 months of supervised release to follow. Granbnois was advised of

the 14 day objection period and his right to allocute before the undersigned. (Doc.

47.)

       The violations prove serious and warrant revocation of Granbois’ supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.
        Case 4:15-cr-00052-BMM Document 51 Filed 11/19/20 Page 3 of 4



      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 48) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Bryce Glenn Granbois be

sentenced to 8 months with 20 months of supervised release to follow.

      DATED this 19th day of November, 2020.
Case 4:15-cr-00052-BMM Document 51 Filed 11/19/20 Page 4 of 4
